DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation


Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
In this case, Applicant has skipped from claim 24 to claim 26, omitting a number 25.
Misnumbered claims 26-41 have been renumbered 25-40.
Claims 36-40 are objected to because of the following informalities:  each of the claims recites “the coke oven of claim (35)”, where claim 35 is directed to a bridle assembly (for a coke oven), i.e. the claims should state “the bridle assembly of claim 35”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32 and 34-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the restraining member" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the plate" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant may have intended claim 34 to depend from claim 33 instead of claim 30.
Claim 35 recites the limitation "the coke recovery oven" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 35 contains the previous recitation of “a coke oven”; it is unclear whether recitation of “the coke recovery oven” is intended to refer back to the coke oven or a different element.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 35, 36 and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsen (US 3,175,961)
Regarding claim 35, Olsen discloses a bridle assembly for a coke oven, the bridle assembly comprising a first buckstay and a second buckstay (21), each configured to constrain thermal expansion of the coke oven, the bridle assembly comprising (see Figs. 1, 2, 5 & 6; col. 3, lines 1-8):
a restraining device (connecting beams 22, 23) comprising a rigid structure having a first end portion and a second end portion laterally opposite the first end portion, the rigid structure extending laterally across the first buckstay and the second buckstay (see col. 3, lines 9-14); and
a first spring 52 coupled to the first end portion of the restraining device and a second spring 52 coupled to the second end portion of the restraining device, the first spring and the second spring applying force against the restraining device to compress the first buckstay and the second buckstay against the oven body (see col. 4, lines 1-31, the configuration of Figs. 5 & 6 applies to each buckstay).
Regarding claim 36, Olsen discloses wherein the first spring and the second spring are inward of the restraining device (see Figs. 1, 5 & 6).
Regarding claim 38, Olsen discloses a first connecting rod (bolt 47 and sleeve 49) coupling the first spring to the restraining device and a second connecting rod coupling the second spring to the restraining device (see Figs. 5 & 6; col. 4, lines 20-24).
Regarding claim 39, Olsen discloses a connecting rod (bolt 47 and sleeve 49) extending through the first end portion of the restraining device and the first spring (see Figs. 5 & 6; col. 4, lines 20-24).
Regarding claim 40, Olsen discloses an anchor (nut 53) positioned inward of the first spring, and a connecting rod (bolt 47 and sleeve 49) extending through the first end portion of the restraining device, the first spring, and the anchor (see Figs. 5 & 6; col. 4, lines 20-29)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-27 and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Thompson (US 4,287,024).
Regarding claim 22, Olsen discloses a coke oven comprising (see Figs. 1, 2, 5 & 6):
an oven body (battery including regenerator section 13, oven section 14 and roof section 15);
a foundation (concrete mat 10) (see col. 2, lines 33-41);
a first buckstay and a second buckstay spaced apart from the first buckstay (21), each of the first buckstay and the second buckstay extending in a vertical direction and being positioned to apply force toward the oven body, the first buckstay comprising a first side and a second side laterally opposite the first side, the second buckstay comprising a first side adjacent to the second side of the first buckstay and a second side laterally opposite the first side of the second buckstay (see col. 3, lines 1-13); and
a spring-loaded compression device including:
a restraining device (connecting beams 22, 23) comprising a rigid structure having a first end portion and a second end portion laterally opposite the first end portion, the rigid structure extending laterally across the first buckstay and the second buckstay (see col. 3, lines 9-14); and
a first spring 52 coupled to the first end portion of the restraining device and a second spring 52 coupled to the second end portion of the restraining device, the first spring and the second spring applying force against the restraining device to compress the first buckstay and the second buckstay against the oven body (see col. 4, lines 1-31, the configuration of Figs. 5 & 6 applies to each buckstay).
Olsen does not disclose a plurality of beams separating the oven body from the foundation.
Thompson discloses a coke oven comprising an oven body 10, a foundation 38, and one or more beams 36 between the oven body and the foundation (see Figs. 2, 4 & 5; col. 4, lines 34-43; col. 5, lines 1-8). The beams form open space 40 which provides effective insulation or heat barrier substantially reducing the transfer of heat from base of the oven to the foundation and to the earth beneath the foundation, thereby reducing heat shrinkage of the earth beneath the foundation (see col. 5, lines 3-14).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the coke oven apparatus of Olsen to include beams positioned between the oven body and the foundation, as suggested by Thompson, in order to minimize heat transfer to the earth beneath the foundation, thereby reducing heat shrinkage of the earth.
Regarding claims 23 and 24, Olsen does not disclose wherein the buckstays are inward of the restraining device, i.e. between the restraining device and the oven body. However, it is considered that placement of the restraining device relative to the buckstays is a matter of design choice which would be arrived at by routine experimentation for a person of ordinary skill in the art. Absent a showing of the particular placement being significant, the claimed configuration is not considered to patentably distinguish over the cited prior art. MPEP 2144.04 VI.
Regarding claim 25, Olsen discloses wherein the first spring is inward of the restraining device (see Figs. 5 & 6).
Regarding claim 26, Olsen discloses wherein the restraining device is between (i) the first buckstay and the second buckstay and (ii) the oven body (see Figs. 1 & 2).
Regarding claim 27, Olsen discloses wherein the oven body is inward of the restraining device and the restraining device is inward of the first buckstay (see Figs. 1 & 2).
Regarding claim 29, Olsen discloses a first connecting rod (bolt 47 and sleeve 49) coupling the first spring to the restraining device and a second connecting rod coupling the second spring to the restraining device (see Figs. 5 & 6; col. 4, lines 20-24).
Regarding claim 30, Olsen discloses a connecting rod (bolt 47 and sleeve 49) extending through the first end portion of the restraining device and the first spring (see Figs. 5 & 6; col. 4, lines 20-24).
Regarding claim 31, Olsen discloses an anchor (nut 53) positioned inward of the first spring and fixedly attached to the foundation (via buckstays 21), and a connecting rod (bolt 47 and sleeve 49) extending through the first end portion of the restraining device, the first spring, and the anchor (see Figs. 5 & 6; col. 4, lines 20-29).
Regarding claim 32, Olsen discloses wherein the first buckstay extends vertically upward from the restraining device, the coke oven further comprising an anchor (anchor bolts 35) fixedly attached to the foundation and extending downward from the restraining member below the first buckstay (see Figs. 1 & 2; col. 3, lines 30-34).
Regarding claim 33, Olsen discloses a plate 44 extending in a lateral direction and positioned between the first end portion of the restraining device and the first spring (see Figs. 5 & 6; col. 4, lines 52-57).
Regarding claim 34, Olsen discloses a second plate 44 extending in the lateral direction and positioned between the second end portion of the restraining device and the second spring (see Figs. 5 & 6; col. 4, lines 52-57).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,098,252. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to coke ovens (and bridle assemblies therefor) having substantially similar structural features, including an oven body, a foundation, a plurality of beams separated the oven body from the foundation, buckstay(s), and a spring-loaded compression device including a restraining device and spring(s) on either end of the restraining device. While there are minor differences in configurations claimed, i.e. specific placement of the structural features, such differences are a matter of design choice and are not patentably distinguishing.

Allowable Subject Matter
Claims 28 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Allowability also requires overcoming the double-patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  
The claimed configuration represented by claims 28 and 37, wherein the restraining device is inward of the spring(s) is considered to patentably distinguish over the prior art. The office understands the claimed embodiment to be in line with that depicted in Figs. 6A-E, for example. The office has interpreted “inward of” to be relative to the oven body, i.e. such that restraining device is between (or separates) the oven body and the spring(s). Olsen, the closest prior art, does not disclose such a configuration. Nor does rearrangement of the parts in Olsen to arrive at the claimed embodiment appear to be an obvious modification that would be arrived at by a person of ordinary skill in the art, as it impacts the connection and interaction of the springs with the buckstays.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772